DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Status of the Claims
Claims 1-20 are pending in the instant patent application. Claims 1, 6, 8, 12, 14 and 18 are amended. This Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. Applicant made amendments to Claim 14, similar to Claims 1 and 8, which were previously noted as not being taught or suggested by prior art.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(b) rejections. The rejection has been withdrawn.


Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the newly amended claims as a whole integrate the judicial exception into a practical application and not directed to an abstract idea without significantly more, Examiner respectfully disagrees. The claims as currently written still fall within the enumerated groupings of abstract ideas. The claims as currently written, with the amended language, are further conveying complex mathematical concepts without providing significantly more. In addition, the elements in the claim are lacking in providing anything significantly more or improving the technology. Thus are generic devices implemented on a computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-7, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-7 are directed to the abstract idea of identifying statistically significant changes in user ratings.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; retrieving a first data associated with the user ratings during the first time period and a second data associated with the user ratings during the second time period, each of the first and the second data including a plurality of data entries for the user ratings, a plurality of dimensions for each of the plurality of user ratings and each dimension having one or more levels; identifying, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period by performing functions of: receiving, as an input, the first data, the second data and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data and the second data, calculating the parameter associated with the changes in user ratings for two or more of the plurality of data entries, identifying one or more results, from among the calculated two or more parameters based the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results to generate a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times to identify the statistically significant change in the parameter, identifying at least a dimension and a level associated with the identified statistically significant change; and generating display data to display information about the identified statistically significant change.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors. In addition, the amended language of the new limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical concepts due to the mathematical calculations and relationships taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 4-5 and 7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a memory, a first data structure, a second data structure, a first user interface and a second user interface. The processor, a memory, a first data structure, a second data structure, a first user interface and a second user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-3 and 6 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a memory, a first data structure, a second data structure, a first user interface, a second user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 1 recite computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). In addition, "performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")".
	Therefore, Claims 1-3 and 6, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 8-13, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 8-13 are directed to the abstract idea of identifying statistically significant changes in user ratings.	
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites receiving, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; retrieving data from a first data associated with the user ratings during the first time period and a second data associated with the user ratings during the second time period, each of the first and the second data including a plurality of data entries for the user ratings, a plurality of dimensions for each of the plurality of user ratings and each dimension having one or more levels; identifying, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period by performing functions of: receiving, as an input, the first data, the second data and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data structure and the second data structure, calculating the parameter associated with the changes in user ratings for two or more of the plurality of data entries, identifying one or more results, from among the calculated two or more parameters based the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results to generate a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times to identify the statistically significant change in the parameter, identifying at least a dimension and a level associated with the identified statistically significant change; and generating display data, to display information about the identified statistically significant change.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors. In addition, the amended language of the new limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical concepts due to the mathematical calculations and relationships taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 10-13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a first data structure, a second data structure, a first user interface and a second user interface. The processor, a first data structure, a second data structure, a first user interface and a second user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 8-9 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a first data structure, a second data structure, a first user interface, a second user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 8 recite computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). In addition, "performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")".
	Therefore, Claims 8-9, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 14-20, they are directed to a non-transitory computer readable medium, however the claims are directed to a judicial exception without Significantly more. Claims 14-20 are directed to the abstract idea of identifying Statistically significant changes in user ratings.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites receiving, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; retrieve data from a first data associated with the user ratings during the first time period and a second data associated with the user ratings during the second time period, each of the first and the second data including a plurality of data entries for the user ratings, a plurality of dimensions for each of the plurality of user ratings and each dimension having one or more levels; identify, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period by performing functions of: receiving, as an input, the first data, the second data and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data structure and the second data structure, calculating the parameter associated with the changes in user ratings for two or more of the plurality of data entries, identifying one or more results, from among the calculated two or more parameters based the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results to generate a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times to identify the statistically significant change in the parameter, identify at least a dimension and a level associated with the identified statistically significant change; and generate display data to display information about the identified statistically significant change.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors. In addition, the amended language of the new limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical concepts due to the mathematical calculations and relationships taking place.	
	Accordingly, the claim recites an abstract idea and dependent claims 16-17 and 19-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a first user interface, a first data structure, a second data structure and a second user interface. first user interface, a first data structure, a second data structure and a second user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 14-15 and 18 includes various elements that are not directed to the abstract idea under 2A. These elements include a first user interface, a first data structure, a second data structure, a second user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 14 recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). In addition, "performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")".
	Therefore, Claims 14-15 and 18, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyndall (US 2013/0185291 A1) ONLINE RATING AND FEEDBACK SYSTEM
Hahn et al. (US 2019/0050917 A1) SYSTEM AND METHOD FOR RATING OF ENTERPRISE USING CROWDSOURCING IN COMBINATION WITH WEIGHTED EVALUATOR RATINGS
Fernandez et al. (US 2008/0120166 A1) Method For Rating An Entity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623